DOWNEY, Judge.
The defendant city by interlocutory appeal seeks review of an order of the trial court denying appellant’s motion for summary judgment in a suit by appellee for declaratory relief and injunction to compel appellant to reissue a building permit.
The main thrust of appellant’s motion for summary judgment is that appellee has failed to exhaust its administrative remedies prior to instituting suit. Our study of the briefs and appendices indicates that in the present posture of the case appellant has not demonstrated the total absence of any genuine issue of material fact as to the applicability of the doctrine of exhaustion of administrative remedies.
The proof at trial may ultimately show (a) that appellee is required to seek relief from the City Zoning Board of Appeals, or (b) that appellant is estopped to deny ap-pellee the permit in question, in which case of course there would be no administrative remedies to exhaust.
Accordingly, finding no abuse of discretion, we affirm the order appealed from.
AFFIRMED.
OWEN and MAGER, JJ., concur.